Citation Nr: 0122082	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1956 
to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1999, a statement of the case was issued in 
December 1999, and a substantive appeal was received in March 
2000.

The veteran requested a Board hearing at the RO.  However, he 
failed to report for such a hearing scheduled for August 
2001.  


FINDINGS OF FACT

1.  By decision dated in September 1972, the Board denied an 
appeal from the veteran on the issue of entitlement to 
service connection for right shoulder disability. 

2.  Evidence received since the September 1972 Board decision 
is not, either by itself or in conjunction with evidence 
previously assembled, so significant that it must be reviewed 
to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

Evidence received since the September 1972 Board decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for right shoulder disability has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for a right 
shoulder disability was finally denied by a Board decision in 
September 1972.  That decision is final.  38 U.S.C.A. 
§§ 7103, 7104.  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

For claims to reopen received prior to August 29, 2001, new 
and material evidence is defined by regulation as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); 38 C.F.R. § 3.156(a) 
(effective August 29, 2001), 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this regard, the Board notes that the veteran 
has apparently requested that his claim be reopened on several 
occasions subsequent to the September 1972 Board decision.  
Although determinations were made that no new and material 
evidence had been received, it is not clear whether the 
veteran was properly given notice of the determinations and 
notice of appellate rights and procedures.  Accordingly, the 
Board views the September 1972 Board decision as the most 
recent denial of the claim for purposes of determining whether 
new and material evidence has been received. 

The underlying claim in this case is a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The September 1972 Board decision found that there was no 
service-connected disability of the right shoulder.  The Board 
noted inservice medical treatment for the right shoulder which 
was initially thought to be a dislocation.  Specifically, 
service medical records noted treatment for 4 days in November 
1956 for a painful right shoulder.  However, after noting that 
subsequent medical records did not show a right shoulder 
disability, the Board concluded that the inservice right 
shoulder problem was acute in nature and resolved without 
leaving any residual right shoulder disability.  

Evidence received since the September 1972 Board decision 
includes an August 1974 VA hospital treatment summary which 
documented a history of recurrent right shoulder 
dislocations, apparently stemming from an incident in 
approximately 1974 when he allegedly fell from an oil rig and 
dislocated his shoulder.  No dislocations were observed 
during the veteran's month-long hospital stay, although he 
did complain of discomfort at times and stated that he could 
not lift things easily and had a decreased range of motion.  
An orthopedic consultation determined that there was some 
laxity in the right shoulder, but that the extent of joint 
degeneration did not require surgery.  

In addition, the record now includes treatment records, 
diagnostic tests, and reports from several private physicians 
covering the period form January 1998 to March 1999.  
However, none of these records document treatment for a 
chronic right shoulder disability.  The sole mention of any 
current shoulder injury was in April 1998, when the veteran 
complained of neck pain radiating into the shoulder following 
a car accident; which shoulder was not specified.  A January 
1998 medical record also includes history furnished by the 
veteran regarding multiple fracture of his cervical spine, 
hips and shoulders in connection with a motor vehicle 
accident as a teenager.  

After reviewing the record, the Board finds that the evidence 
received in conjunction with the veteran's current request to 
reopen is not so significant as to require consideration to 
fairly decide the merits of the claim.  The most significant 
item of new evidence is the 1974 VA hospital summary.  
However, while that report documents right shoulder 
complaints, it does not in any manner relate any right 
shoulder disorder to service.  To the contrary, it appears to 
related the right shoulder complaints to an employment-
related accident shortly before admission to the hospital.  
As such, it does not in any way serve to show a relationship 
to the right shoulder pain noted during his service some 
eight years before.  Moreover, the history apparently 
furnished by the veteran regarding injuries to the shoulders 
as a teenager does not, in the Board's view, in any manner 
relate any current right shoulder problem to the veteran's 
military service.  The Board concludes that new and material 
evidence has not been received, and therefore the claim is 
not reopened.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the veteran has not identified any 
additional evidence which might be relevant to his claim.  He 
was notified of the applicable laws and regulations which set 
forth the criteria for a reopening of a disallowed claim, as 
well as what information and evidence necessary to warrant 
entitlement to the benefit sought, in the rating decision, 
statement of the case, and other correspondence.  The notice 
and assistance provisions of the VCAA have therefore been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, no 
additional action is required to comply with these changes in 
the applicable laws and regulations.  Consequently, the case 
need not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 
Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 


ORDER

New and material evidence has not been received, and the 
veteran's claim of entitlement to service connection for 
right shoulder disability has not been reopened.  The appeal 
is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


